Order unanimously affirmed without costs. Memorandum: Special Term properly denied summary judgment to defendant Arthur Glenz on his motion to dismiss plaintiffs complaint and for judgment on his second counterclaim. There are triable issues of fact, such as the nature and extent of Glenz’s business relationship with the other defendants, whether Glenz had access to confidential information of the plaintiff and in what capacity Glenz was employed by a competing business established by defendants Polito and Carmichael (see, Victor Temporary Servs. v Slattery, 105 AD2d 1115, 1117; Alexander & Alexander Servs. v Maloff, 105 AD2d 1066). The affidavit of plaintiffs two attorneys, who had firsthand knowledge of the material allegations, was sufficient to defeat the motion (see, Caramanica v State Farm Fire & Cas. Co., 110 AD2d 869). (Appeal from order of Supreme Court, Erie County, Sedita, J. — summary judgment.) Present — Callahan, J. P., Denman, Green, Balio and Davis, JJ.